                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF INDIANA
                                     HAMMOND DIVISION

SHIRLEY TRINIDAD,                                        )
           Plaintiff,                                    )
                                                         )
        v.                                               )    CAUSE NO.: 2:19-CV-90-JTM-JPK
                                                         )
SCHOOL CITY OF EAST CHICAGO,                             )
et al.,                                                  )
          Defendants.                                    )

                                          OPINION AND ORDER

        This matter is before the Court on Defendants’ Motion to Compel Plaintiff’s Compliant

FRCP 26(a) Initial Disclosures and for FRCP 37 Sanctions [DE 17] filed on August 30, 2019 by

Defendants.

        At the Rule 16 preliminary pretrial conference held on April 11, 2019, the Court ordered

that initial disclosures were to be exchanged by May 10, 2019. Defendants represent that Plaintiff

failed to serve initial disclosures by that date. Defendants further represent that, after conferral,

Plaintiff provided initial disclosures on May 31, 2019, but these initial disclosures failed to include

a computation of damages. Defendants move the Court to compel disclosure of the computation

of damages. 1 Plaintiff has not responded to the motion to compel and the time to do so has lapsed.

                                                  ANALYSIS

        Federal Rule of Civil Procedure 26 requires a party to provide to the other parties without

awaiting a discovery request “a computation of each category of damages claimed by the

disclosing party.” Fed. R. Civ. P. 26(a)(1)(A)(iii). The party must also make available documents

on which the computation is based, unless the documents are protected from discovery. Id. Rule


1
 The Court notes that the certificate of compliance with Northern District of Indiana Local Rule 37-1 and Federal
Rule of Civil Procedure 37 indicates that the attempt to confer was made via email. In the future, the Court expects
counsel to attempt a live conversation (either in-person or via telephone) before filing a discovery motion.
26 further provides that “[a] party must make its initial disclosures based on the information then

reasonably available to it. A party is not excused from making its disclosures because it has not

fully investigated the case . . . .” Id. at 26(a)(1)(E). “In other words, [Rule 26] requires early

disclosure of an approximation of damages to give Defendants some idea of the value of Plaintiff’s

claims.” Benson v. M2 Prop. Grp. LLC, No. 18-C-860, 2019 WL 2359395, at *2 (E.D. Wis. June

4, 2019); accord Fabick, Inc. v. FABCO Equip., Inc., No. 16-cv-172, 2017 WL 6001869, at *5

(W.D. Wis. Dec. 4, 2017) (“[P]laintiff does not attempt to argue that its initial disclosure . . . was

adequate, nor could it since the disclosure only lists categories of damages without any attempt at

a ‘computation.’”); Payne v. N. Tool & Equip. Co., No. 2:13-CV-109, 2014 WL 6473427, at *1,

*3 (N.D. Ind. Nov. 18, 2014) (finding initial disclosures deficient where party listed “N/A” for

calculation of damages because counsel did not yet have a precise calculation of damages); see

also Dynegy Mktg & Trade v. Multiut Corp., 648 F.3d 506, 514 (7th Cir. 2011) (“Multiut and

Draiman started off discovery on the right foot by providing Dynegy with rough estimates of the

damages associated with their counterclaims in their original disclosures.”).

       In her Complaint, Plaintiff requests compensatory damages, exemplary damages, punitive

damages, injunctive relief, costs (including interest and attorney fees), and other equitable relief

as the Court deems just. (Compl. 18-19, ECF No. 4).

       Defendants state that Plaintiff’s initial disclosures are a “mirror image” of their own

disclosures, but where Defendants stated that the requirement to disclose a calculation of damages

is inapplicable to Defendants, Plaintiff provided the following explanation:

               Plaintiff has not yet fully computed its damages, nor can it do so absent
       discovery, as various documents and information required for Plaintiff’s
       computation [are] in the exclusive possession and control of Defendants or Third
       Parties and are as yet unavailable to Plaintiff. Plaintiff reserves the right to
       supplement this disclosure, and to make all documents and evidentiary material



                                                  2
        associated with such supplementation available to Defendants[] for inspection and
        copying pursuant to Rule 34[] as discovery commences.

(Pl.’s Fed. R. Civ. P. 26(a)(1) Initial Disclosures 6, ECF No. 18-4). Though Plaintiff provides more

information than Defendants give her credit for, her initial disclosures are deficient due to the

failure to provide any approximation of damages for the types of monetary damages requested in

her Complaint. Therefore, the motion to compel is granted.

        Of course, Federal Rule of Civil Procedure 26(e) not merely permits but places a duty on

the parties to supplement their disclosures if the disclosures are incomplete or incorrect in a

material respect. Fed. R. Civ. P. 26(e). Therefore, if, after Plaintiff makes her initial approximation

of damages, Plaintiff learns that the approximation is materially incomplete or incorrect, she

should supplement it, as she suggested she would in her initial disclosures.

        Defendants request an award of attorney fees under Federal Rule of Civil Procedure 37,

which provides that, after a motion to compel is granted,

        the court must, after giving an opportunity to be heard, require the party . . . whose
        conduct necessitated the motion, the party or attorney advising that conduct, or both
        to pay the movant’s reasonable expenses incurred in making the motion, including
        attorney’s fees. But the court must not order this payment if:
                (i) the movant filed the motion before attempting in good faith to obtain the
                disclosure or discovery without court action;
                (ii) the opposing party’s nondisclosure, response, or objection was
                substantially justified; or
                (iii) other circumstances make an award of expenses unjust.

Fed. R. Civ. P. 37(a)(5)(A). The Court will set the issue of attorney fees for briefing so that Plaintiff

has an opportunity to be heard.

                                           CONCLUSION

        Based on the foregoing, the Court hereby GRANTS Defendants’ Motion to Compel

Plaintiff’s Compliant FRCP 26(a) Initial Disclosures and for FRCP 37 Sanctions [DE 17]. The




                                                   3
Court ORDERS Plaintiff to supplement her initial disclosures with a computation of each category

of monetary damages sought on or before October 2, 2019.

       The Court SETS the deadline for Plaintiff to file a response regarding an award of

reasonable expenses under Rule 37(a)(5)(A) for October 2, 2019. Defendants may file a reply

within seven days of the filing of a response.

       So ORDERED this 18th day of September, 2019.

                                                 s/ Joshua P. Kolar
                                                 MAGISTRATE JUDGE JOSHUA P. KOLAR
                                                 UNITED STATES DISTRICT COURT




                                                 4
